     Case 5:19-cv-00046-JGB-SP Document 16-1 Filed 01/15/19 Page 1 of 2 Page ID #:198




1     TODD GALLINGER, ESQ. SBN 238666
      AABRU MADNI, ESQ. SBN 317472
2     GALLINGER LAW PC
      4401 N Atlantic Ave., Ste 235
3
      Long Beach, CA 90807
4
      949-862-0010
      todd@gallingerlaw.com
5
      Attorneys for Defendants GG Distribution, Inc., AND Reliance Trading, Inc., dba US Vape Wholesale
6

7

8                                    UNITED STATES DISTRICT COURT

9                                   CENTRAL DISTRICT OF CALIFORNIA

10
                                                      )   Case No.: 5:19-cv-00046-JGB (SPx)
11    SV3, LLC, an Arizona limited liability company, )   Hon. Jesus G. Bernal
                                                      )   Hon. Magistrate Sheri Pym
12                   Plaintiff,                       )   Ctrm: 1
                                                      )
13            vs.                                     )
                                                      )
14    GG DISTRIBUTION, INC., a California             )
                                                      )   DECLARATION OF UMAIS ABUBAKER
15    corporation; RELIANCE TRADING, INC., dba )
                                                      )
16    US VAPE WHOLESALE, a California                 )
                                                      )
17    Corporation; SPOTLESS DISTRIBUTION, INC., )
                                                      )
18    a California Corporation; and IE VAPOR, INC., a )
                                                      )
19    California Corporation,                         )
                                                      )
20                                                    )
                                                      )
21                   Defendant(s)                     )
                                                      )
22                                                    )
                                                      )
23                                                    )

24      TO THE COURT, THE PARTIES, AND THEIR COUNSEL:

25    I, Umais Abubaker, declare:

26       1. I am an agent for GG Distribution, Inc., and I make this declaration for the purpose of opposing

27           the Ex Parte Application filed by SV3, LLC on January 14, 2019.

28




                                     DECLARATION OF UMAIS ABUBAKER - 1
Case 5:19-cv-00046-JGB-SP Document 16-1 Filed 01/15/19 Page 2 of 2 Page ID #:199




                                                   Scanned with CamScanner
